ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 03/09/2022 have been entered and considered and are found persuasive.
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of a system, comprising: a rack comprising shelves configured to store items; an image sensor positioned such that a field-of-view of the image sensor encompasses at least a portion of the rack, wherein the image sensor is configured to generate angled-view images of the items stored on the shelves of the rack; and a tracking subsystem coupled to the image sensor, the tracking subsystem comprising at least one processor configured to: receive an image feed comprising image frames of the angled-view images generated by the image sensor; detect that a trigger event has occurred associated with a person interacting with the items stored on the shelves of the rack; following detecting the trigger event: determine a set of one or more image frames from the image feed associated with the detected trigger event; for each image frame of the determined set of one or more image frames: determine a pixel position of a wrist of the person in the image frame; and determine, in the image frame, a region-of-interest based on the pixel position of the wrist of the person, wherein the region-of-interest includes a subset of the pixels of the image frame comprising at least a first item, wherein a size of the region-of-interest is determined 
For example, Fisher teaches video tracking of a shopper's wrist as it extends toward a shelf to pick up an item (see ¶ 0270 and Fig. 28B which describe ‘take events’). These are reach-to-grasp events as is seen explicitly in Fig. 13. The action is deemed a ‘take event’ when video analysis shows a moved item and when a hand is tracked to within a threshold distance of the item. Fisher doesn't explicitly teach that the take event occurs at a maximum depth to which the person reached. Schneiberg describes the common coordinated movement called “reach-to-grasp” and teaches that 
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661